DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, formula A1n for compound A, and imidazolines or salts for amine, claims 1-6 and 8-11  in the reply filed on 3 March 2022 is acknowledged.  The traversal is on the ground(s) that the formulation is used in the  method.  This is not found persuasive because Applicant has not pointed out any error in the examiner's reasons for distinctness, i.e., the formulation would have other uses. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 recites both 2,2’-(ethylenedioxy)diethanethiol and 1,8-dimercapto-3,6-dioxaoctane in the Markush group, however, 2,2’-(ethylenedioxy)diethanethiol is the synonym of  1,8-dimercapto-3,6-dioxaoctane .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of  “other types of corrosion” in claim 6 renders the claim indefinite. The  term “other types of corrosion ” is not clearly  defined by the claim or the specification that one of ordinary skill in the art would be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and  9-11  are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by CN101354543 (Liu), which is listed in Applicant’s information statement, as evidenced by US2013/0210686A1 (Augsburger).
Regarding claims 1, 3-5 and 10-11, Liu teaches a corrosion inhibiting mixture comprises water,  amines including aliphatic amines and a dimercapto compound exemplified as HS-(CH2CH2O)2CH2CH2SH ([0009], [0014] and [0020]), which meets the claimed compound of formula A1 and A1n wherein n is 2, 
Regarding claim 6, Liu teaches that the mixture further comprises ethanolamines ([0009] and [0020]), which meets the claimed other inhibitors as evidenced by  Augsburger ([0037]). 
Regarding claim 9, Liu teaches the dimercapto compound of  formula HS- CH2CH2(O CH2CH2)n-SH wherein n is 1 to 3 ([0010]-[0011]), which meets the claimed molecular mass when n is 3 (i.e., molecular mass is 226). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as unpatentable over  US 2008/0181813A1 (Greaves), which is listed in Applicant’s information statement.
Regarding claims 1, 3-5 and 10-11, Greaves teaches a corrosion inhibiting composition comprises mixtures of known corrosion inhibitors and  a mercaptan based composition in a suitable 
	Greaves further exemplifies a known corrosion inhibitor as imidazoline.
	Greaves does not expressly discloses the specific  combination of  imidazoline and the mercaptan based compound.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to imidazoline and the mercaptan based compound  since it has been held that it is prima facie obviousness to combine two components each of which is taught by the prior art to be useful for the same purpose, in order to forma third composition to be used for the same purpose, in the instant case, corrosion inhibitors for inhibiting ferrous metals in aqueous environment (Greaves ,[0003] and [0019]). See MPEP 2144.06(I), In re Kerkhoven, 626 F2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), In re Crockett, 279 F2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd Pat App & Inter 1992).
	Regarding claims 2 and 8, Greaves does not expressly disclose  the claimed concentration, however,  a person of ordinary skill in the art would have been motivated to adjust the amount of the imidazoline, the mercaptan compound and the carrier in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
	Regarding claim 9, Greaves further teaches that the mercaptan based compound includes bis-2(2-mercaptocyclohexyl) sulfide ([0016]), which has a molecular mass of 334 and  meets the claimed compound A.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766